Third District Court of Appeal
                               State of Florida

                          Opinion filed July 12, 2017.
                             ________________

                                No. 3D17-979
                         Lower Tribunal No. 15-15572
                             ________________

                             S.C.P., the Mother,
                                   Petitioner,

                                       vs.

               Department of Children & Families, et al.,
                                 Respondents.

     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Maria
Sampedro-Iglesia, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Karla Perkins, for respondent Department of Children and Families; Laura J.
Lee (Sanford), for respondent Guardian ad Litem Program.


Before ROTHENBERG, C.J., and EMAS and LOGUE, JJ.

                        ON CONFESSION OF ERROR

      PER CURIAM.
      S.C.P., the Mother, petitions this Court for a writ of certiorari quashing the

trial court’s March 30, 2017 order that changed the goal of her case plan from

reunification to permanent guardianship. We grant the petition and quash the order.

      The Mother’s children were adjudicated dependent on February 10, 2016.

On January 4, 2017, the trial court accepted a case plan which set forth the primary

goal of reunification. On March 30, 2017, however, the trial court entered the

order under review. The order found that the Mother was in compliance with her

case plan but nevertheless, it changed the goal from reunification to permanent

guardianship.   This change could prevent the Mother from eventually reuniting

with her children.

      The governing rules and statutes contemplate an evidentiary basis to support

a case plan amendment. See § 39.621, Fla. Stat. (2016); R.N. v. Dep’t of Children

& Families, 25 So. 3d 697, 700 (Fla. 5th DCA 2010) (“Rule 8.420 contemplates an

evidentiary basis to support a case plan amendment”). The Department properly

and commendably concedes that the trial court order lacks an adequate evidentiary

basis to support the case plan amendment, and the guardian ad litem also indicated

that it has no argument against granting the petition. Based upon our independent

review of the record and the Department’s confession of error, we grant the

petition and quash the order.

      Petition granted.



                                         2